DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      QUINTON RAYNARD MIKE,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D17-1555 & 4D17-1556

                          [December 13, 2018]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, Martin County; Lawrence M. Mirman, Judge; L.T. Case Nos. 43-
2016-CF-001350-A and 43-2016-CF-001352-A.

  Carey Haughwout, Public Defender, and J. Woodson Isom, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.